

Exhibit 10.8


HIBBETT SPORTS, INC.
 EXECUTIVE RESTRICTED STOCK UNIT AWARD AGREEMENT


NOTE:  This document incorporates the accompanying Grant Letter, and together
they constitute a single Agreement which governs the terms and conditions of
your Award in accordance with the Company’s 2005 Equity Incentive Plan.


THIS AGREEMENT (“Agreement”), is effective as of the Grant Date specified in the
accompanying Grant Letter, by and between the Participant and Hibbett Sporting
Goods, Inc. (together with its subsidiaries, “Company”).


A.           The Company maintains the 2005 Equity Incentive Plan (“EIP” or
“Plan”).


B.           The Participant has been selected by the committee administering
the EIP (“Committee”) to receive a Restricted Stock Unit Award under the Plan.


C.           Key terms and important conditions of the Award are set forth in
the cover letter (“Grant Letter”) which was delivered to the Participant at the
same time as this document.  This Agreement contains general provisions relating
to the Award.


IT IS AGREED, by and between the Company and the Participant, as follows:


1.           Terms of Award. The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:


(a)           The “Participant” is the individual named in the Grant Letter.
(b)           The “Grant Date” is the date of the Grant Letter.
(c)           The “Units” means an award denominated in shares of the Company’s
Stock as specified in the Grant Letter.
(d)           The “Restricted Period” shall begin on the Grant Date and extend,
with respect to successive installments of Units (if any), until the dates
and/or events specified in the Grant Letter (including Schedule A).


Other terms used in this Agreement are defined pursuant to paragraph 8 or
elsewhere in this Agreement.


2.           Award. Subject to the terms and conditions of this Agreement, the
Participant is hereby granted the number of Units set forth in paragraph 1.


3.           Settlement of Awards. The Company shall deliver to the Participant
one share of Stock (or cash equal to the Fair Market Value of one share of
Stock) for each vested Unit, as determined in accordance with the provisions of
Grant Letter and this Agreement. The Units payable to the Participant in
accordance with the provisions of this paragraph 3 shall be paid solely in
shares of Stock, solely in cash based on the Fair Market Value of the Stock
(determined as of the first business day next following the last day of the
Restricted Period), or in a combination of the two, as determined by the
Committee in its sole discretion, except that cash shall be distributed in lieu
of any fractional share of Stock.


4.           Time of Payment.  Except as otherwise provided in this Agreement,
payment of Units vested in accordance with the provisions of paragraph 5 will be
delivered as soon as practicable after the end of the Restricted
Period;  provided that any cash payment or delivery of shares shall occur no
later than the end of the calendar year during which the Restricted Period
ends.  To the extent required by Section 409A of the Code, in the event the
Participant is a “specified employee” as provided in Section 409A(a)(2)(i) on
the Date of Termination (as defined below), any amounts payable hereunder shall
be paid no earlier than the first business day after the six month anniversary
of the Date of Termination.  Whether the Participant is a specified employee and
whether an amount payable to the Participant hereunder is subject to Section
409A of the Code shall be determined by the Company.



 
54

--------------------------------------------------------------------------------

 

5.           Vesting and Forfeiture of Units.


(a)           Units shall vest, and the Participant shall be entitled to
settlement on Units, when the Restricted Period has ended. Except in the
situations described below, if the Participant's Date of Termination occurs
during the Restricted Period, then Units shall be forfeited.


(b)           Units shall vest prior to the end of the Restricted Period, in the
following situations:


(i)               Unless otherwise determined by the Committee in the Grant
Letter, if the Participant's Date of Termination occurs by reason of the
Participant's death, or Disability, then the Units vest as of the Participant's
Date of Termination.  Notwithstanding the foregoing, if the Award is conditioned
on the achievement of one or more performance objectives set forth in the Grant
Letter, then the Participant shall become vested under this paragraph 5(b)(i)
only upon Committee certification that  the performance objectives have been
achieved.


(ii)  Unless otherwise determined by the Committee in the Grant Letter, if the
Participant's Date of Termination occurs by reason of the Participant's
Retirement, then the Units vest upon the Committee’s certification of the
achievement of one or more performance objectives set forth in the Grant Letter;
provided that the Participant remains employed through the end of the fiscal
year during which the performance objectives are measured.


(iii)              If (x) a Change in Control occurs prior to the end of the
Restricted Period, (y) the Participant's Date of Termination does not occur
before the Change in Control date, and (z) the Committee determines to
accelerate such vesting, then the Units vest as of the date of the Change in
Control.


(c)           The Participant shall forfeit all unvested Units as of the date on
which the Committee determines the Participant materially violated (A) the
provisions of paragraph 10 below or (B) any non-competition agreement which the
Participant may have entered into with the Company.


6.           Withholding. All deliveries and distributions under this Agreement
are subject to withholding of all applicable taxes. The Company is entitled to
(a) withhold and deduct from future wages of the Participant (or from other
amounts due to Participant) or make other arrangements for the collection of all
legally required amounts necessary to satisfy such withholding or (b) require
the Participant promptly to remit such amounts to the Company.  Subject to such
rules and limitations as may be established by the Committee from time to time,
the withholding obligations described in this Section 6 may be satisfied through
the surrender of shares of Stock which the Participant already owns, or to which
the Participant is otherwise entitled under the Plan, including shares of Stock
to be settled under this Agreement.


7.           Transferability. Units may not be sold, assigned, transferred,
pledged or otherwise encumbered until the expiration of the Restricted Period
or, if earlier, until the Participant is vested in the Units.   Transfers at
death are governed by paragraph 9(c) below.


8.           Definitions. For purposes of this Agreement, the terms used in this
Agreement shall have the following meanings:


(a)           Change in Control. The term “Change in Control” shall mean (a) the
sale, lease, exchange or other transfer of all or substantially all of the
assets of the Company (in one transaction or in a series of related
transactions) to a corporation that is not controlled by the Company, (b) the
approval by the shareholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company, (c) a successful tender offer for the
Common Stock of the Company, after which the tendering party holds more than 30%
of the issued and outstanding Common Stock of the Company, or (d) a merger,
consolidation, share exchange, or other transaction to which the Company is a
party pursuant to which the holders of all of the shares of the Company
outstanding prior to such transaction do not hold, directly or indirectly, at
least 50% of the outstanding shares of the surviving company after the
transaction.



 
55

--------------------------------------------------------------------------------

 

(b)           Date of Termination. The Participant’s “Date of Termination” shall
be the day immediately prior to the first day on which the Participant is not
employed by the Company or any Subsidiary, regardless of the reason for the
termination of employment; provided that a termination of employment shall not
be deemed to occur by reason of a transfer of the Participant between the
Company and a Subsidiary or between two Subsidiaries; and further provided that
the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence approved by the Participant’s employer.


(c)           Disability. The Participant shall be considered to have a
“Disability” if he or she satisfies the definition contained in Section
409A(a)(2)(C) of the Internal Revenue Code and any applicable guidance issued
thereunder.


(d)           Retirement. “Retirement” of the Participant shall mean, with the
approval of the Committee, the occurrence of the Participant’s Date of
Termination on or after the date the Participant attains age sixty-five (65),
following at least five (5) years of service.


(e)           Plan Definitions. Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.


9.           Binding Effect; Heirs and Successors.


(a)           The terms and conditions of this Agreement shall be effective upon
delivery to the Participant, with or without execution by the Participant.


(b)           This Agreement shall be binding upon, and inure to the benefit of,
the Company and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.


(c)           If any rights exercisable by the Participant or benefits
deliverable to the Participant under this Agreement have not been exercised or
delivered, respectively, at the time of the Participant’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
this Agreement and the Plan. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
If a deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.


10.           Disclosure of Information.  The Participant recognizes and
acknowledges that the Company’s trade secrets, confidential information, and
proprietary information, including customer and vendor lists and computer data
and programs (collectively “Confidential Information”), are valuable, special
and unique assets of the Company’s business, access to and knowledge of which
are essential to the performance of the Participant’s duties.  The Participant
will not, before or after his Date of Termination, in whole or in part, disclose
such Confidential Information to any person or entity or make such Confidential
Information public for any purpose whatsoever, nor shall the Participant make
use of such Confidential Information for the Participant’s own purposes or for
the benefit of any person or entity other than the Company under any
circumstances before or after the Participant’s Date of Termination; provided
that this prohibition shall not apply after the Participant’s Date of
Termination to Confidential Information that has become publicly known through
no action of the Participant.  The Participant shall consider and treat as the
Company’s property all memoranda, books, records, papers, letters, computer data
or programs, or customer lists, including any copies thereof in human- or
machine-readable form, in any way relating to the Company’s business or affairs,
financial or otherwise, whether created by the Participant or coming into his or
her possession, and shall deliver the same to the Company on the Date of
Termination or, on demand of the Company, at any earlier time.



 
56

--------------------------------------------------------------------------------

 

11.           Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.  Such powers or decision-making may be delegated, to the extent
permitted by the Plan, to one or more of Committee members or any other person
or persons selected by the Committee.


12.           Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall wholly incorporate and be subject to
the terms of the Plan, a copy of which may be obtained from the Chief Financial
Officer of the Company (or such other party as the Company may designate); and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.


13.           No Implied Rights.


(a)           The award of Units will not confer on the Participant any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate or modify the terms of such
Participant’s employment or other service at any time.


(b)           The Participant shall not have any rights of a shareholder with
respect to the Units until shares of Stock have been duly issued following
settlement of the Award as provided herein.


14.           Notices. Any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.


15.           Amendment. This Agreement may be amended by written agreement of
the Participant and the Company, without the consent of any other person.


16.           Governing Law; Jurisdiction.  This Agreement shall be governed by
the laws of the State of Alabama without giving effect to the choice-of-law
provisions thereof.  The Circuit Court of the City of Birmingham and the United
States District Court, Northern District of Alabama, Birmingham Division shall
be the exclusive courts of jurisdiction and venue for any litigation, special
proceeding or other proceeding as between the parties that may be brought, or
arise out of, in connection with, or by reason of this Agreement.  The parties
hereby consent to the jurisdiction of such courts.




 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
57
 
End of Exhibit 10.8
